Sanders, J.
(concurring) — I concur in the result that this developer’s short plat application vests the right to construct improvements as specified in the application. However, the majority goes beyond what is necessary to decide the case by suggesting, in dicta,11 some uses not expressly identified in the application may not vest. I write separately to state it is imprudent to comment on an issue not necessary to decide the case, especially where neither party has briefed or raised it. See Peterson v. Hagan, 56 Wn.2d 48, 53, 351 P.2d 127 (1960) ("[Gjeneral expressions in every opinion are to be confined to the facts then before the court and are to be limited in their relation to the *289case then decided and to the points actually involved.”). Such dicta are not controlling precedent.12
Authority relied upon by the majority to resolve the narrow issue actually before the court supports vesting of more rights than simply the right to build improvements identified in the original application. For example the majority cites the final legislative report on the bill enacting RCW 58.17.033 which states that short subdivision rights should vest when the application is submitted because "[i]f a developer complies with these requirements, a project cannot be obstructed by enacting new zoning ordinances or building codes.” Majority at 277 (quoting Final Legislative Report, 50th Leg. 1st Reg. Sess. 255 (1989)). This suggests zoning and building codes may vest as well, particularly when a change thereto frustrates the improvements allowed by area zoning in effect at the time the plat application was filed. Further, the majority notes the purpose of the vested rights doctrine is to protect a developer’s expectations against fluctuating land use policy. Majority at 278 (citing Friends of the Law v. King County, 123 Wn.2d 518, 522, 869 P.2d 1056 (1994)). Such purpose is also served by vesting the right to construct improvements according to the laws in existence at the time of the plat application. Limiting vesting protection to the right to make only those improvements referenced in the platting application could eviscerate a developer’s normal expectation to build improvements thereon as allowed by area zoning laws in effect at the time of the subdivision application.
Thus, I agree the developer’s right to build improvements as specified in the short plat application vests when a complete application is submitted; however, I would not rule out similar vesting where the application is silent. In fact, silence is the norm since land subdivision is available without regard to whether or not immediate improvements are even contemplated. The majority’s ill-considered *290dicta are not controlling and questions not properly before us cannot and should not be determined in this manner.

E.g., "Not all conceivable uses allowed by the laws in effect at the time of a short plat application are vested development rights of the applicant.” Majority at 285.


State v. Potter, 68 Wn. App. 134, 149 n.7, 842 P.2d 481 (1992).